Citation Nr: 0840486	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
benefit sought on appeal.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing conducted at the RO in July 2006.  
Unfortunately, due to tape recording problems, a transcript 
of the hearing was not obtained.  In May 2007 the veteran was 
contacted by letter and offered an opportunity to have 
another hearing.  He expressed his desire to do so in 
February 2008.  The Board remanded the claim in March 2008 so 
that a Board hearing could be scheduled to be held at the RO.  
Such hearing was scheduled for August 2008; however, the 
veteran was unable to appear and requested that the hearing 
be postponed.  In August 2008, when advised that such a 
hearing could not take place until the spring or summer of 
2009, the veteran advised VA that he no longer desired such a 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy, and 
there is no independently verifiable evidence to corroborate 
his report of in-service stressors upon which a diagnosis of 
PTSD was conditionally based.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003 and May 
2005 correspondence of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for post-traumatic stress disorder, to include 
notice of what part of that evidence is to be provided by the 
veteran, and notice of what part VA will attempt to obtain.  
In March 2006, he was provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The claim was readjudicated in a July 2005 
supplemental statement of the case.  

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate his 
claim, affording him a physical examination, attempting to 
verify alleged in-service stressors through the United States 
Armed Services Center for Unit Records (USASCRUR), and by 
affording him the opportunity to give testimony before the 
Board in July 2006.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board turns to the merits of the 
veteran's claim.


The veteran contends that he developed post-traumatic stress 
disorder as a result of being on the U.S.S. England in June 
or July of 1969 when it was rammed by an oiler.  He also 
contends that he was almost knocked off the destroyer when 
working and a hose jerked him.  The veteran also submits that 
he witnessed a helicopter being shot down.  The veteran 
testified before the Board that he considered the events 
life-threatening.

Service treatment records are negative for complaints, 
treatment or diagnosis of a psychiatric disability.  Service 
personnel records show that the veteran served as a boiler 
technician, but do not have any annotations related to the 
alleged stressors.

In the course of an August 2003 VA examination, the veteran 
informed the examiner that while aboard the U.S.S. England (a 
destroyer), working in the boiler room, an oiler came 
alongside the destroyer to refuel it.  In the process, claims 
the veteran, the oiler rammed the destroyer.  The veteran 
recalled seeing a large hole appear in the boiler room, 
enabling him to see outside.  As the opening was above the 
water line, water did not enter the ship.  He also described 
one instance when a Chinese submarine fired a missile that 
just missed the fantail of the destroyer.  The examiner 
commented that he had no way of validating the events 
described by the veteran.  He added that events described by 
the veteran, concerning the U.S.S. England being struck by 
the oiler, would qualify as a life-threatening situation.  
Following examination of the veteran, a diagnosis of post-
traumatic stress disorder was rendered "if the stressor can 
be confirmed."  Essentially, the examiner opined that if the 
experiences concerning the veteran's ship being involved in 
the accident with the oiler proved true, then the veteran met 
criteria for a diagnosis of PTSD.  

As part of a PTSD Questionnaire received by VA in August 
2003, the veteran reported that the above-described ship 
incident occurred in 1969.  As shown as part of a VA Form 
119, Report of Contact, dated in September 2003, he added 
that the event occurred in June or July 1969 while the U.S.S. 
England was in San Diego harbor.  


In October 2003, the RO supplied the USASCRUR (now the U.S. 
Army and Joint Services Records Research Center (JSRRC)) a 
summary of the veteran's alleged service stressor.  The 
summary included the veteran's military service number, units 
(including aboard the U.S.S. England), and a detailed 
description of the veteran's alleged stressor (being in the 
forward fire room aboard the U.S.S. England in June or July 
1969) when an oiler came alongside the destroyer and rammed 
it.  This incident was noted to have caused a hole through 
which the veteran could see daylight.  It was added that the 
veteran was unable to name witnesses, and that no friends of 
the veteran were killed during this accident.  

Email correspondence dated in November 2003, between two VA 
employees, show that review of the history of the U.S.S. 
England made no mention of a collision with another ship.  A 
reply from the USASCRUR dated in August 2004 shows that 
USASCRUR coordinated its stressor verification research with 
the National Archives and Records Administration in College 
Park, Maryland.  Following a comprehensive review of the deck 
logs from the U.S.S. England, dated in June and July 1969, it 
was reported that no entries contained in the deck log 
history suggested a collision with another vessel during this 
period.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

In this case, the service records do not show, and the 
veteran does not aver, that the veteran engaged in combat.  
Thus, his bare assertions of service stressors are not 
sufficient to establish that they occurred.  Rather, his 
stressors must be established by official service records or 
other independently verifiable evidence.  38 C.F.R. 
§ 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or based 
on verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the veteran's unverified stressors.

Although the veteran has identified the stressors noted 
above, these claimed stressors have proven to be unverifiable 
by USASCRUR/JSRRC.  The veteran was most recently, in July 
2006, given an opportunity by the undersigned to provide 
additional information concerning his claimed stressors.  The 
veteran did not reply.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty for VA to prove the claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The United States 
Court of Appeals for Veterans Claims has held that the 
factual data required by VA to provide a successful search, 
such as the names, dates, and places of the stressors are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

Though a VA physician in August 2003 provided a diagnosis of 
PTSD, this diagnosis was conditional, subject to the 
verification of the veteran's in-service stressor described 
at the time of the examination.  As noted, such verification 
did not occur.  In essence, there is no credible evidence 
independently verifying any in-service stressor and, 
therefore, no supported diagnosis of post-traumatic stress 
disorder.  Consequently, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


